Citation Nr: 0837975	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tonsillar cancer 
claimed as secondary to exposure to herbicides (Agent 
Orange).  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  In August 2008 the 
Board sought an independent medical expert's (IME) opinion.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's tonsillar cancer was not manifested in 
service or for many years thereafter, and the preponderance 
of the evidence is against a finding that it is related to 
his service, to include as due to herbicide exposure therein.


CONCLUSION OF LAW

Service connection for tonsillar cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West, 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter in December 
2004, prior to the initial adjudication of the claim in 
August 2005.  The letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
By letter in July 2007 the veteran was advised of the 
criteria for rating tonsillar cancer and those governing 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post- service treatment records.  He has not identified any 
pertinent evidence that remains outstanding.  Furthermore, in 
August 2008, the Board obtained an advisory opinion from an 
IME in the fields of otolaryngology and oncology.  The Board 
notified the veteran of this opinion and provided him with a 
copy of the opinion.  He was notified that he had 60 days to 
submit any additional evidence or argument in support of his 
claim.  Subsequently, he submitted additional evidence and 
waived RO consideration of the additional evidence (see 
September 2008 letter from the veteran), permitting the Board 
to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  The Board is satisfied that the RO has 
complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.
II.  Service Connection for Tonsillar Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

The Secretary of the Department of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for the following conditions: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone 
and joint cancer; skin cancers (melanoma, basal, and squamous 
cell); breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in offspring 
of exposed individuals; childhood cancer (including acute 
myelogenous leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and amyotrophic 
lateral sclerosis; chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities,  
ulcers); immune system disorders (immune suppression, 
autoimmunity); circulatory disorders; amyloid light-chain 
amyloidosis; endometriosis; and effects of thyroid homeostasis.  
See Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007). 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service personnel records reflect that he 
served in Vietnam nearly 12 months.  The STRs, including a 
January 1971 report of examination on his separation from 
service, are silent for diagnosis, treatment, or clinical 
findings of tonsillar cancer, or for any other form of 
cancer.  

The earliest post-service medical records showing tonsillar 
cancer are private treatment records dated in May 2004, which 
show that the veteran presented with a mass over the left neck.  
He underwent a resection of the mass, which proved to be a left 
tonsillar squamous cell carcinoma with metastases to the upper 
jugular digastric lymph node.  The veteran underwent subsequent 
irradiation and chemotherapy.  

In a May 2005 letter, a private physician, J. M., M.D., indicated 
that the veteran had asked whether his cancer could in any way be 
related to Agent Orange exposure.  Dr. J.M. opined, "This 
certainly is a possibility when one considers that [the veteran] 
has never smoked at any time in his life and is quite emphatic 
about his smoking history."
        
In a May 2005 statement, a private physician, J. W., M.D., noted 
that the veteran never smoked and claimed that his cancer was 
caused by Agent Orange exposure.  Dr. J.W. opined, "While I'm 
not certain this could be conclusively proved either way, I feel 
it is quite reasonable to support this claim."
        
In an August 2005 letter, a private physician, R. F., Jr., 
M.D., noted that the veteran had been exposed to Agent Orange 
during his military service in Vietnam from July 1968 to July 
1969.  He also noted that the veteran had never smoked 
tobacco in his life.  He stated that "it is documented that 
exposure to Agent Orange increases the risk of nasopharyngeal 
and tonsillar cancers.  In light of the fact that he has no 
exposure to tobacco and was exposed to Agent Orange I feel 
that the exposure to Agent Orange may have been a causable 
[sic] factor in the development of tonsillar cancer."

Pursuant to the Board's referral of this case for an IME 
advisory opinion, a Professor and Vice-Chairman of 
Otolaryngology and Director of Head and Neck Surgical 
Oncology reviewed the veteran's claims folder in August 2008, 
including the STRs, the post-service treatment records and 
the May 2005 and August 2005 medical opinions, and answered 
the following question posed by the Board:

Is it at least as likely as not (i.e., a 
50 % or better probability) that the 
veteran's tonsillar cancer is causally 
related to his period of military 
service, and specifically is it related 
to his exposure to Agent Orange in 
service?  

In an August 2008 opinion, the IME stated, "Although Agent 
Orange is associated with some malignancies there is no 
definite evidence to date that tonsil cancer is associated 
with Agent Orange."  She also noted:

There is significant evolving data on the 
role of human papilloma virus (HPV) in 
non smokers noted primarily in the tonsil 
and sometime [sic] base of the tongue 
that present with cystic neck masses that 
are often mistaken for branchial cleft 
cysts.  This is now been proven in 
multiple studies and is commonly 
associated with HPV 16.  It would be 
appropriate to test the [veteran's] tumor 
for HPV as this is a very likely cause.

In September 2008, the veteran submitted the results of HPV 
typing obtained that month.  These results are positive, in 
relevant part, for HPV 16.  In a September 2008 statement, 
the veteran indicated that Dr. R.F. does not agree with the 
IME's conclusion, as there is no definite evidence that 
tonsil cancer is not associated with or caused by Agent 
Orange exposure.

The record does not contain any evidence that the veteran's 
tonsillar cancer was manifested in service; in fact, it was 
not diagnosed until 2004.  Consequently, service connection 
for tonsillar cancer on the basis that it became manifest in 
service or on a presumptive basis under 38 U.S.C.A. § 1112, 
as a chronic disease that became manifest to a compensable 
degree within one year following discharge from service, is 
not warranted.

The veteran's theory of entitlement to service connection for 
his tonsillar cancer is premised on an allegation that it 
resulted from his exposure to Agent Orange in Vietnam.  While 
the veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, tonsillar cancer is not enumerated 
among the diseases the Secretary has determined are related 
to herbicide (Agent Orange) exposure.  See 38 C.F.R. 
§ 3.309(e).  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for 
tonsillar cancer by competent and probative evidence showing 
that such disease is at least as likely as not related to 
service (including to Agent Orange exposure therein).  See 
Combee, supra.

With respect to the etiology of the veteran's tonsillar 
cancer, the opinions of Drs. J.M., J.W., and R.F., noted 
above, imply that a relationship between Agent Orange 
exposure and tonsillar cancer is likely because of the 
veteran's history of exposure to herbicides.  However, that 
there is no indication that these physicians rendered their 
opinions following a review of all pertinent records.  
Moreover, none of these physicians referred to the 
conclusions of the National Academy of Sciences' Institute of 
Medicine (noted above).  Finally, none of the opinions can be 
said to be an unequivocal statement linking a current 
disability to the veteran's period of military service; each 
is couched in speculative terms.  

Conversely, the August 2008 IME advisory opinion is clearly 
against the veteran's claim.  The IME expert opined that 
there is no definite evidence to date that tonsil cancer is 
associated with Agent Orange.  This opinion is based on a 
review of the veteran's entire pertinent medical history as 
noted above.  The consulting expert provided a detailed 
explanation of the rationale for her conclusion, as noted 
above.  The consulting expert also noted HPV 16 (which the 
veteran was subsequently shown to have, and which has not 
been related to his service) as the more likely cause of the 
veteran's tonsillar cancer.  In light of the foregoing, the 
Board finds the IME opinion the most probative and persuasive 
evidence in this matter.  Furthermore, the veteran's 
tonsillar cancer was not manifested until more than 32 years 
after his discharge from active duty.  Such a lengthy time 
interval between service and the initial post-service 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board has also considered the veteran's own statements to 
the effect that his tonsillar cancer was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.


ORDER

Service connection for tonsillar cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


